Case 1:19-cv-00715-LO-IDD Document 29 Filed 06/14/19 Page 1 of 2 PageID# 543




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


JUUL LABS, INC.,

                         Plaintiff,


v.                                                        Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                         Defendants.



                              NOTICE OF WAIVER OF HEARING

          Pursuant to Local Civil Rule 7(j) and Federal Rule of Civil Procedure 78(b), Plaintiff Juul

Labs, Inc., (“Plaintiff” or “JLI”), waives an oral hearing, and requests that a decision on

Plaintiff’s Ex Parte Motion to Extend the Temporary Restraining Order be determined on the

briefs.
Case 1:19-cv-00715-LO-IDD Document 29 Filed 06/14/19 Page 2 of 2 PageID# 544




Date: June 14, 2019               Respectfully submitted,

                                  /s/ Monica Riva Talley
                                  Monica Riva Talley (VSB No. 41840)
                                  Byron Pickard (VSB No. 47286)
                                  Dennies Varughese, Pharm.D. (pro hac vice)
                                  Nirav N. Desai (VSB. No. 72887)
                                  Nicholas J. Nowak (pro hac vice)
                                  Daniel S. Block (pro hac vice)
                                  STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                  1100 New York Ave., N.W., Suite 600
                                  Washington, DC 20005-3934
                                  Telephone No.: (202) 371-2600
                                  Facsimile No.: (202) 371-2540
                                  mtalley@sternekessler.com
                                  bpickard@sternekessler.com
                                  dvarughe@sternekessler.com
                                  ndesai@sternekessler.com
                                  nnowak@sternekessler.com
                                  dblock@sternekessler.com

                                 Attorneys for Plaintiff




                                     2
